IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0550
                               Filed June 7, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

EDWARD A. CAMPBELL,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Henry W. Latham II,

Judge.



      Edward Campbell appeals his conviction, judgment, and sentence

following a jury trial and verdict finding him guilty of first-degree burglary and

second-degree criminal mischief. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Mary K. Conroy, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Benjamin Parrott, Assistant Attorney

General, for appellee.



      Heard by Vaitheswaran, P.J., and Tabor and Mullins, JJ.
                                         2


VAITHESWARAN, Presiding Judge.

       Edward Campbell came to the apartment of acquaintance Durrell Parks,

who was watching a movie with his uncle, Atrice Chaptman. Campbell opened

the door, entered without Parks’ permission, and hit Parks. Chaptman heard the

commotion and “football-tackled” and “body-slammed” Campbell, who he had

known for several years.        Chaptman eventually released Campbell, and

Campbell left.

       Minutes later, Chaptman saw Campbell breaking the windows of his

vehicle with “some bricks or something.” Chaptman called 911.

       Campbell was arrested and charged with (1) first-degree burglary, (2)

second-degree criminal mischief, and (3) assault causing bodily injury.           An

attorney was appointed to represent him.

       In the ensuing months, Campbell filed a plethora of motions, including a

belated motion questioning his competency to stand trial and motions to

represent himself, one of which was granted.        Campbell represented himself

through part of the trial, with stand-by counsel present. After trial, the jury found

him guilty as charged. The district court imposed sentence, and this appeal

followed.1

       Campbell contends (1) he was not competent to stand trial and the district

court’s failure to order a competency evaluation violated his due process rights;

(2) the district court should not have concluded he was competent to represent

himself; (3) in the alternative, he was denied his constitutional right to self-


1
 The court concluded the assault causing bodily injury count merged with the burglary
count.
                                            3


representation early in the proceedings; (4) the district court erred in admitting

hearsay evidence; and (5) the district court violated his due process rights by

excluding certain witness testimony.

I.     Competency to Stand Trial

       “The trial of an incompetent defendant in a criminal matter violates the

defendant’s due process rights . . . .” State v. Lyman, 776 N.W.2d 865, 871

(Iowa 2010) (citing Cooper v. Oklahoma, 517 U.S. 348, 354 (1996)), overruled on

other grounds by Alcala v. Marriott Int’l, Inc., 880 N.W.2d 699, 708, n.3 (Iowa

2016). If the defendant “alleges specific facts showing that the defendant is

suffering from a mental disorder which prevents the defendant from appreciating

the charge, understanding the proceedings, or assisting effectively in the

defense, the court shall suspend further proceedings and determine if probable

cause exists to sustain the allegations.”        Iowa Code § 812.3(1) (2015).2          In

addition,

       The court may on its own motion schedule a hearing to determine
       probable cause if the defendant or defendant’s attorney has failed
       or refused to make an application under this section and the court
       finds that there are specific facts showing that a hearing should be
       held on that question.

Id.

       The competency issue arose as follows.               On the third day of trial,

Campbell’s stand-by attorney filed a “Motion to Determine Competency Pursuant
2
  Campbell cites the following factors for determining competency: “(1) the defendant’s
apparent irrational behavior, (2) any other demeanor that suggests a competency
problem, and (3) any prior medical opinion of which the court is aware.” State v. Mann,
512 N.W.2d 528, 531 (Iowa 1994) (citations omitted). These factors are considerations
underlying the overarching inquiry set forth in section 812.3(1). See State v. Rieflin, 558
N.W.2d 149, 152-53 (Iowa 1996), overruled on other grounds by Lyman, 776 N.W.2d at
872-73); accord State v. Edwards, 507 N.W.2d 393, 395 (Iowa 1993).
                                         4


to I.C.A. § 812.3.” The district court “suspend[ed] the proceedings” to address

the motion. Campbell explained he had not been receiving his “meds at the

proper time.” He stated he was “struggling from anxiety,” had been “diagnosed

with a mental illness,” and was “hearing things [and] seeing things.” He asked for

a psychological examination to determine if he was competent to stand trial.

       The court found Campbell had “been very competent in handling [his]

affairs,” was responding to inquiries and statements made by the judge and

prosecutor, and “fully underst[oo]d exactly what [was] happening” on that day

and on previous days in the courtroom.           The court declined to order a

psychological examination.

       Closing arguments ensued. Campbell voiced numerous objections to the

State’s closing argument and subsequent rebuttal. His argument was lengthy; he

addressed the jury instructions, witness credibility, and the relief he was seeking.

After the jury found Campbell guilty, he raised his claimed lack of competency

again, asserting that he had been diagnosed with schizophrenia and was

hospitalized for psychiatric issues as a child. He also asserted he had received

“bad meds.” At sentencing, the district court denied all pending motions.

       On appeal, Campbell again asserts he “was not competent to stand trial.”

In his view, the district court (1) had a duty to order a competency hearing sua

sponte, (2) should have suspended proceedings and ordered a competency

evaluation after his mid-trial motion to determine competency, and (3) should

have ordered an evaluation after a verdict was reached but prior to sentencing.

Our review is de novo. Lyman, 776 N.W.2d at 873.
                                           5


       The record evinces odd, disruptive, and sometimes irrational behaviors on

Campbell’s part. But these types of behaviors do not necessarily equate with

incompetency to stand trial. See Edwards, 507 N.W.2d at 395-97 (describing a

defendant’s disruptive and aggressive behavior and concluding he was

competent to stand trial); see also State v. Rhodes, No. 11-0812, 2012 WL

5536685, at *7 (Iowa Ct. App. Nov. 15, 2012) (concluding a defendant’s strange

behavior was a result of “her unwillingness to accept the fact she was being

prosecuted and the fact the court had jurisdiction over her”). As noted, Campbell

had to establish he had a mental disorder that prevented him “from appreciating

the charge, understanding the proceedings, or assisting effectively in the

defense.” Iowa Code § 812.3; accord Rieflin, 558 N.W.2d at 152-53; Edwards,

507 N.W.2d at 395. His behaviors reflected quite the opposite: a calculated

strategy to delay or derail the proceedings. See Lyman, 776 N.W.2d at 874 (“We

presume a defendant is competent to stand trial,” and the defendant carries the

burden to prove otherwise by a preponderance of the evidence).

       For example, at a hearing on pending motions, Campbell asked the court

whether the prosecutor was the devil, a question that might have triggered alarm

bells if heard out of context. However, the question came after an exchange in

which Campbell (1) said he was competent to represent himself, (2) cogently

discussed prior legal proceedings in which he was involved, (3) requested

evidentiary depositions, (4) raised a previously-filed motion for change of venue,

(5) mentioned the maximum sentence on one of the charges, (6) criticized the

court for not overseeing the county attorney’s office, and (7) asked the court

about the rejection of a conflict-of-interest claim.
                                          6


       The claimed conflict of interest he asserted underscores Campbell’s ability

to understand the proceedings and mount a defense. Campbell filed pretrial

motions accusing the prosecutor of sexually abusing and harassing him. Without

any formal legal training, Campbell explained the prosecutor should not have

been assigned to this case in light of his prior relationship with her, a relationship

the prosecutor vehemently denied. He also asserted the assignment amounted

to “a big conflict.” He recognized an allegation of this nature, if proven, could

stall the proceedings.

       Campbell’s colloquy with the court on his request to represent himself also

highlighted his ability to appreciate the charges, understand the proceedings, and

not merely assist in his defense, but execute his defense. He knew the penalties

associated with the offenses, understood the duties he would assume if his

request for self-representation were granted, and as discussed below, expressed

uncommon knowledge of the law and legal process. Cf. Edwards, 507 N.W.2d at

396 (“[I]t is plain to us that Edwards appreciated the seriousness of the charge

and understood the proceedings. He left no doubt that he was going to take an

active role in his defense and in no uncertain terms explained why.”).

       We acknowledge some references to Campbell’s history of mental illness.

For example, at a pretrial conference, Campbell asserted: “Sir, I’m not

understanding what’s going on right now and I haven’t been taking my medicine,”

and he additionally stated: “Like I told you, I haven’t been taking my medicine.

I’m sick, sir, and I don’t know what’s going on.” Yet, Campbell also attested, “I’ve

gotten recommendation from independent counsel to refuse psych,” stated he

previously had a psychological evaluation, which concluded he was competent to
                                          7


stand trial, and noted that he had not been taking a particular medicine but the

medication was only for anxiety, not “because of mental,” and he had his anxiety

“under control.” See Rieflin, 558 N.W.2d at 153 (“A history of mental illness,

standing alone, does not mean the defendant is incompetent.”); cf. Edwards, 507

N.W.2d at 398 (stating defendant “knows he has a mental impairment and uses it

to . . . extricate himself from legal difficulties”). As the State observed, “What

appears irrational in the abstract may prove wily with the proper frame of

reference.”   Campbell’s discerning comment that “[t]his is not a tactic, Your

Honor, it’s an illness,” lends credence to the State’s observation. We conclude

the trial references to Campbell’s mental illness did not furnish probable cause to

further suspend the proceedings and order a competency evaluation.

       We are left with Campbell’s post-trial request for a competency evaluation.

The court denied the request on the ground that “[t]he purposes of competency is

during the pendency of trial.” Campbell is correct that Iowa Rule of Criminal

Procedure 2.23(3)(c) requires a court to defer entry of judgment “[i]f it reasonably

appears to the court that the defendant is suffering from a mental disorder which

prevents the defendant from appreciating or understanding the nature of the

proceedings or effectively assisting defendant’s counsel . . . .” Accordingly, the

fact that Campbell filed his motion after trial was not grounds for denying it.

       That   said,   the   sentencing   record    underscores    Campbell’s      keen

understanding of those proceedings and his ability to advocate for himself.

Campbell asked the court to delay sentencing, sought leniency in sentencing,

and requested concurrent sentences, a request the court granted. There was no

evidence Campbell’s claimed diagnosis of schizophrenia, his childhood
                                         8


hospitalization, or his “bad meds” prevented him from appreciating the

sentencing proceedings.

      On our de novo review, we conclude the district court acted appropriately

in declining to schedule a competency hearing sua sponte and in finding

Campbell competent to stand trial and competent to participate in sentencing.

II.   Campbell’s Competency to Represent Himself

      The Sixth Amendment to the United States Constitution affords a

defendant a right of self-representation. Faretta v. California, 422 U.S. 806, 821

(1975).

      When an accused manages his own defense, he relinquishes, as a
      purely factual matter, many of the traditional benefits associated
      with the right to counsel. For this reason, in order to represent
      oneself, an accused must ‘knowingly and intelligently’ forgo those
      relinquished benefits.

Id. at 835 (citations omitted). The court must engage in a “meaningful colloquy”

to determine whether a waiver of counsel is “competent and intelligent.” State v.

Cooley, 608 N.W.2d 9, 15 (Iowa 2000).

      Campbell argues, “In the event the Court determines [he] was competent

to stand trial, the district court erred by allowing [him] to represent himself

because he lacked the mental capacity to conduct a defense without counsel’s

representation.” He contends, “[T]he level of ability needed to represent oneself

is much greater than the level of ability for one to stand trial with counsel.”

      The State responds the standard for competency to represent oneself is

the same as the standard for competency to stand trial and “[b]ecause

[Campbell] was competent to stand trial . . . he was also competent to waive his

right to counsel and to exercise his constitutional right to represent himself.” Two
                                          9


relatively recent opinions speak to the question of whether the standard to

establish competency to represent oneself is one and the same as the standard

to establish competency to stand trial.

       In Indiana v. Edwards, the United States Supreme Court considered the

case of “a criminal defendant whom a state court found mentally competent to

stand trial if represented by counsel but not mentally competent to conduct that

trial himself.”   554 U.S. 164, 167 (2008).        The Court asked “whether the

Constitution permits a State to limit that defendant’s self-representation right by

insisting upon representation by counsel at trial—on the ground that the

defendant lacks the mental capacity to conduct his trial defense unless

represented.” Id. at 174. The court concluded, “[T]he Constitution permits States

to insist upon representation by counsel for those competent enough to stand

trial . . . but who still suffer from severe mental illness to the point where they are

not competent to conduct trial proceedings by themselves. Id. at 177-78. The

Court explained, “[T]he nature of the problem before us cautions against the use

of a single mental competency standard for deciding both (1) whether a

defendant who is represented by counsel can proceed to trial and (2) whether a

defendant who goes to trial must be permitted to represent himself.” Id. at 175.

Specifically,

       In certain instances an individual may well be able to satisfy [the
       federal] mental competence standard, for he will be able to work
       with counsel at trial, yet at the same time he may be unable to carry
       out the basic tasks needed to present his own defense without the
       help of counsel.
                                           10

Id. at 175-76.3 The court continued,

       [G]iven the different capacities needed to proceed to trial without
       counsel, there is little reason to believe that [the federal mental
       competency-to-stand-trial standard] alone is sufficient. At the same
       time, the trial judge, particularly one such as the trial judge in this
       case, who presided over one of Edwards’ competency hearings
       and his two trials, will often prove best able to make more fine-
       tuned mental capacity decisions, tailored to the individualized
       circumstances of a particular defendant.

Id. at 177.

       The federal standard for determining competency to stand trial asks

whether the subject “has sufficient present ability to consult with [counsel] with a

reasonable degree of rational understanding—and whether [the person] has a

rational as well as factual understanding of the proceedings against him.” Dusky

v. United States, 362 U.S. 402, 402 (1960). As noted, Iowa frames the test as

whether the defendant has a mental disorder that “prevents the defendant from

appreciating the charge, understanding the proceedings, or assisting effectively

in the defense.” Iowa Code § 812.3(1).

       After Edwards, this court addressed the Iowa standard for competency to

stand trial and compared it to the self-representation standard. In State v. Jason,

the defendant contended “the trial court had a duty, sua sponte, to consider his


3
  The Court distinguished this case from Godinez v. Moran, 509 U.S. 389, 398 (1993),
which “reject[ed] the notion that competence to plead guilty or to waive the right to
counsel must be measured by a standard that is higher than (or even different from) the
[federal] standard” governing competency to stand trial. Edwards, 554 U.S. at 172
(alteration in original) (internal quotation marks omitted). The Court explained Godinez
involved a guilty plea, whereas Edwards’ case involved “the defendant’s ability to
conduct trial proceedings.” Id. at 173. The Court also pointed out that Godinez “involved
a State that sought to permit a gray-area defendant to represent himself,” whereas
Edwards faced the State’s request to “deny a gray-area defendant the right to represent
himself . . . .” Id. This second rationale would support the State’s argument in this case
that Godinez rather than Edwards holds more sway. For purposes of this opinion, we
need not decide which opinion is more persuasive.
                                         11


mental competency to represent himself at trial even though he had been found

competent to stand trial.” 779 N.W.2d 66, 73 (Iowa Ct. App. 2009). This court

stated the defendant’s “competency to stand trial does not equate to competency

to represent himself at trial . . . .” Id. at 77. The court remanded the case

       to the trial court for a hearing to determine whether it would have
       denied [the defendant’s] right to represent himself at trial in light of
       the standards established in Edwards and subsequent cases that
       have recognized a constitutional violation when a defendant who is
       not competent to present his own defense without the help of
       counsel is allowed to do so.

Id. at 76 (footnote omitted).

       We will assume without deciding that the standard to establish

competency to represent oneself differs from the standard to establish

competency to stand trial, in that competency to self-represent also requires a

showing of competency to present a defense without the help of counsel. On our

de novo review, we are convinced the district court established Campbell’s

competency to represent himself at trial.

       The court engaged in a comprehensive colloquy with Campbell to

determine whether his self-representation request was “truly” what he wanted.

Campbell said he was thirty-four years old, had an eleventh-grade education,

and had never been hospitalized for any mental condition.             He stated he

previously underwent a psychological evaluation and “the evaluation came back

that [he] was competent and nothing was wrong with [him].” He admitted he did

not receive his anxiety medication in the morning because he was in trial but

stated he had his anxiety “under control.” He said he studied “law books” every

day, represented himself in a prior court action, participated in a criminal trial in
                                        12


which he was the defendant, and “learned a whole lot” from that experience. He

listed the charges he was facing, recited the incarceration terms for each,

explained the meaning of lesser included offenses, and expressed an

understanding of the district court’s sentencing options. He said he understood

stand-by counsel’s role and knew how to make objections, present evidence,

cross-examine witnesses, and make a motion for judgment of acquittal. He also

said he understood “100 percent” that he would have to abide by the rules of

evidence.     He expressed an understanding of the appeal process and his

obligation to preserve error. When the court explained that he may not know

when to object to any mistakes the court might make, Campbell responded, “I

have confidence that you are a gentleman that wouldn’t do nothing that I would

have to object to.” He then affirmed an understanding of the need to object as a

predicate to raising an issue on appeal. At the end of this exchange, the district

court informed Campbell he “would be far better served by being represented by

a trained lawyer” and that it would be “unwise” to represent himself. Campbell

persisted in his request to represent himself.

       This extensive colloquy establishes that Campbell waived his right to

counsel knowingly and intelligently and was competent to conduct the trial

proceedings by himself. See Faretta, 422 U.S. at 835; Jason, 779 N.W.2d at 75.

We affirm the district court’s decision to find Campbell competent to represent

himself at trial.

III.   Pre-Trial Denial of Constitutional Right to Self-Representation

       Campbell next argues he “was denied his constitutional right to represent

himself” before trial. On our de novo review, we disagree.
                                          13


       Three months before trial, Campbell filed a pro se motion to represent

himself. At a later hearing, Campbell withdrew his motion and advised the court

he would proceed with counsel.            Plainly, there was no violation of his

constitutional right to represent himself at this stage.

       Approximately nine weeks before trial, Campbell moved to fire his

attorney. He identified another attorney he wished to have appointed as stand-

by counsel. The body of his motion simply stated, “I don’t trust [counsel]—she

don’t wanna be on my case anyway.” The district court denied the motion and

instructed Campbell that his motions should be presented through counsel. The

court further stated no action would be taken unless counsel sought a hearing on

the motions.

       Campbell’s second motion was not a clear and unequivocal self-

representation request. See State v. Rater, 568 N.W.2d 655, 658 (Iowa 1997).

But, even if the motion could be construed as an unequivocal request, the district

court simply ruled Campbell would have to make the request and seek a hearing

through counsel. The court did not foreclose the option of self-representation or

decline to pursue the matter if properly raised.

       At a pretrial conference two weeks after the second self-representation

motion was filed, Campbell reiterated his wish “to fire counsel for being

ineffective.”   He asked “to go pro se and get stand-by counsel.”      The court

advised him he could “address those issues at a [scheduled] motion hearing at a

later date.” Campbell responded that he simply wanted “proper counsel,” and if

he could not get that he was “going to go pro se.” He repeated, “I don’t trust

counsel and I’m trying to seek different counsel.” After noting Campbell had
                                         14


demanded a speedy trial, the court again stated the matter would be considered

at the motion hearing. While Campbell insists the court should have questioned

him immediately about the voluntariness of his decision to waive his right to

counsel, we conclude the court’s decision to take the matter up at a previously-

scheduled motion hearing did not violate his constitutional right to self-

representation.   See, e.g., State v. Obermiller, 63 N.E.3d 93, 104 (Ohio 2016)

(noting “the presiding judge did not deny [the defendant’s] request for self-

representation; she merely postponed consideration of the request”).

       Before the motion hearing, Campbell’s attorney moved to withdraw, after

being advised her court-appointment contract disallowed representation of

defendants charged with class “B” felonies.       The district court appointed the

substitute attorney Campbell had requested.          There were no proceedings

between the pretrial conference and the motion hearing. Cf. id. (recognizing “[n]o

substantive proceedings occurred between the presiding judge’s discussion with

[the defendant] of his self-representation request and the three-judge panel’s

resumption of the inquiry” and noting “in previous cases in which a trial court held

multiple hearings before ruling on a defendant’s request for self-representation,

we have not found that the court erred in failing to rule immediately on the

request”).

       During the motion hearing, the court discussed what stand-by counsel

could and could not do. Campbell decided to keep his substitute attorney rather

than proceed on his own. Again, because Campbell withdrew his request to

represent himself, there was no violation of the right to self-representation.
                                         15


       At the beginning of trial, Campbell’s attorney advised the court Campbell

now wished to have him serve in a stand-by capacity and Campbell “would like to

handle his own defense from start to finish . . . .”      When the court asked

Campbell if he agreed with this assertion, Campbell responded that he “would

need a ta[d] bit of help with the jury instructions” but would want to handle the

opening statement and closing argument himself. The court told Campbell he

could not divide up the trial with his attorney and “would have to handle all

aspects of the trial” if he wished to represent himself. The court asked Campbell,

“[I]s it your desire to represent yourself, then, or not?” The court explained the

need to ask “a number of questions” if it was indeed his desire to represent

himself.   As the court began the colloquy to determine the voluntariness of

Campbell’s decision to waive his right to an attorney, Campbell “ple[]d the fifth,”

said he was “done,” and stated, “I’m going to let you do your job and I’m going to

let my lawyer do his job.” The court asked if he was withdrawing his request to

represent himself.    Campbell responded, he was “not withdrawing anything.”

Again, he attempted to “plead the fifth.” The court stated: “Well, at this time,

then, I will determine that you do not desire to represent yourself as you do not

wish to go further with the colloquy that is required to represent yourself and

[counsel] will proceed in representing you in this matter.” Because Campbell

stymied the court’s efforts to determine whether he was knowingly and

intelligently waiving his Sixth Amendment right to counsel, we conclude the

court’s failure to engage in a complete colloquy at this stage did not amount to a

violation of Campbell’s right to self-representation.
                                        16


      In sum, there was no pre-trial violation of Campbell’s right to self-

representation, either because Campbell withdrew his request to represent

himself or because he impeded the court in establishing that his waiver of his

right to counsel was knowing and intelligent.

IV.   Hearsay Evidence

      Hearsay is an out of court “statement” made by the “declarant” that is

offered “into evidence to prove the truth of the matter asserted in the statement.”

Iowa R. Evid. 5.801(c). The admission of hearsay evidence is prejudicial unless

the contrary is shown. State v. Dudley, 856 N.W.2d 668, 675 (Iowa 2014).

      At issue is evidence supporting the criminal mischief charge. To prove

second-degree criminal mischief, the State had to establish “the cost of

replacing, repairing, or restoring” the damaged vehicle exceeded $1000 but not

$10,000. Iowa Code § 716.4. The State offered an invoice from the entity that

repaired Chaptman’s damaged vehicle. The invoice listed $1321.82 in repair

costs before application of the insurance deductible.     The State also elicited

testimony from Chaptman about the damage to his vehicle and associated repair

costs. After Chaptman testified he had to replace the windshield, two passenger

windows, and the back window, the State asked, “What was the total cost to

make those repairs?”     Chaptman responded, “$1300.”        Campbell’s attorney

objected to the invoice on foundational and hearsay grounds and to Chaptman’s

testimony on hearsay grounds. The district court overruled his objections.

      On appeal, Campbell reprises his argument that the invoice and testimony

constituted inadmissible hearsay. In his view, exclusion of this evidence would

require reversal of the jury’s finding of guilt on the second-degree mischief
                                       17

charge. Our review of the hearsay issue is for correction of legal error. Dudley,

856 N.W.2d at 675.

      We begin with the invoice. The State “concedes [the exhibit] contained an

out-of-court statement and was admitted without a foundation establishing any

hearsay exception or exclusion.” See Iowa R. Evid. 5.801(c), 5.802, 5.803(6).

The State simply argues any error in admission of the invoice “was harmless” in

light of “Chaptman’s testimony about the value of the repairs, the photographic

evidence of the damage, and the jury’s possession of common sense.”

      “In the hearsay context, ‘where substantially the same evidence is in the

record, erroneously admitted evidence will not be considered prejudicial.’” State

v. Brown, 656 N.W.2d 355, 361 (Iowa 2003) (quoting State v. Sowder, 394

N.W.2d 368, 372 (Iowa 1986)).      We are convinced neither the photographic

evidence cited by the State nor the jury’s “common sense” could establish the

cost of repairs to the vehicle. We are left with Chaptman’s testimony about the

cost of repairs. We must decide whether the testimony was admissible and

whether it amounted to substantially the same evidence as the evidence

contained in the inadmissible invoice, so as to render the erroneous admission of

the invoice harmless error.

      Campbell concedes, “Iowa Courts have typically received value testimony

liberally, allowing the weight of the evidence to be determined by the jury.” See

State v. Savage, 288 N.W.2d 502, 504-05 (Iowa 1980) (“The general rule is that

an owner may testify as to actual value without a showing of general knowledge

of market value.”). But, in his view, Chaptman’s testimony about the cost of

repairs was not based on his personal knowledge about the vehicle but on what
                                           18


the vehicle insurer told him. The State responds, “It is not facially apparent from

Chaptman’s answers that” he “relied on an out-of-court-statement” and “[t]o the

extent Campbell now argues Chaptman had no personal knowledge of the cost

of the repairs apart from his reliance on” the invoice, Campbell failed to preserve

error by raising this foundational objection at trial.

       We agree with the State that Chaptman’s testimony was not necessarily

based on an out-of-court statement and, accordingly, the testimony did not

implicate the hearsay rule. As for the State’s contention that Campbell failed to

preserve error on his foundational challenge to Chaptman’s testimony, we

believe such a challenge was subsumed in his objection. That said, Campbell

faces an uphill battle in arguing a vehicle owner cannot testify to the cost of

repairing his vehicle.

       We addressed a virtually identical issue in In re W.L.F., an appeal of a

finding that a juvenile who vandalized a school committed the delinquent acts of

third-degree burglary and second-degree criminal mischief. See No. 00-0939,

2001 WL 103522, at *1-3 (Iowa Ct. App. Feb. 7, 2001). The juvenile in that case

argued the school principal “did not have sufficient personal knowledge to testify

to the amount of damage to school property.” W.L.F., 2001 WL 103522, at *1.

This court disagreed. We concluded the principal “was competent to testify to

the value of the damaged property,” and the complaints regarding the substance

of his testimony on the value of the repairs “should go to the weight of [the]

evidence and not its admissibility.” Id. at *2.

       W.L.F. is persuasive authority in support of affirming the district court’s

admission of Chaptman’s testimony. If a principal could estimate the cost of
                                            19


repairing a school, we are convinced Chaptman could estimate the cost of

repairing his vehicle. As in W.L.F., he saw the damage and his “testimony was

rationally based on [his] perception and knowledge.” Id. We conclude the district

court did not abuse its discretion in admitting Chaptman’s testimony about the

cost of repairs to his vehicle.

          This brings us full circle to the harmless error standard for erroneous

admission of the invoice. Having concluded Chaptman’s testimony on the cost of

repairs was admissible, we further conclude the testimony was duplicative of the

invoice contents and rendered the erroneous admission of that invoice non-

prejudicial.    Accordingly, we decline to reverse Campbell’s criminal mischief

conviction.

V.        Ruling on Motion in Limine

          Prior to trial, Campbell filed a pro se motion in limine, stating, among other

things: “I’m not homeless nor a drug dealer, that’s irrelevant to this case.” Later,

he filed another motion in limine asserting evidence that he was a “homeless

drug-dealer” was inadmissible. Campbell subsequently withdrew the first motion.

With respect to the second, the prosecutor advised the court she viewed this

evidence “as being more prejudicial than probative.” The prosecutor confirmed

“we are not going to go into that.” The district court granted the second motion in

limine.

          At trial, Campbell asked a witness about the excluded information. The

prosecutor objected, and the district court sustained the objection. Campbell

then sought to withdraw his motion in limine. The district court ruled, “The motion

in limine will stand. There will be no questions about drugs or homelessness
                                           20


during the course of this trial.” Campbell moved for a mistrial. The court denied

the motion.

       On appeal, Campbell argues, “The district court’s ruling unlawfully limited

[him] and his trial strategy.” He asserts he “was entitled to present his defense

how he saw fit, regardless of the prejudice it may cause him in the jury’s eyes”

and the ruling “violat[ed] his constitutional rights.”

       As a preliminary matter, we conclude Campbell preserved error on the

argument he now raises. However, his contention fails on the merits. First,

Campbell himself filed the motion to exclude testimony of his homelessness and

drug-dealing and he prevailed on the motion. He cannot be heard to complain

about a ruling he requested. See Jasper v. State, 477 N.W.2d 852, 856 (Iowa

1991) (“Applicant cannot deliberately act so as to invite error and then object

because the court has accepted the invitation.”).        Second, the district court

correctly concluded the limited probative value of the evidence was substantially

outweighed by the danger of unfair prejudice. See Iowa R. Evid. 5.403. Finally,

there is scant if any indication that exclusion of this evidence infringed upon

Campbell’s constitutional right to present a defense. See State v. Countryman,

573 N.W.2d 265, 266 (Iowa 1998) (“A defendant’s due process right to present

evidence in a criminal action does not prevent the court from following

evidentiary rules that are designed to assure both fairness and reliability in the

ascertainment of guilt and innocence.” (quoting State v. Losee, 354 N.W.2d 239,

242 (Iowa 1984)); see also State v. Schondelmeyer, No. 14-0621, 2015 WL

1817030, at *4 (Iowa Ct. App. Apr. 22, 2015) (rejecting assertion that exclusion of

evidence deprived defendant of the constitutional right to present a defense,
                                            21


reasoning, “The circumstances that have given rise to a finding of such a

deprivation . . . are more extreme than those before us now” and “typically

involve either the court or the prosecution intimidating a witness until the witness

elects not to testify or involve an indigent defendant who is denied funds to

prepare a necessary element of his defense”).

       We affirm the court’s rulings on Campbell’s second motion in limine and

on his mistrial motion.

VI.    Disposition

       We affirm Campbell’s judgment and sentence for first-degree burglary and

second-degree criminal mischief.4

       AFFIRMED.




4
   Campbell submitted several pro se appellate filings while this appeal was pending.
The supreme court addressed a number of his filings. To the extent his remaining filings
attempt to forward additional information not included in the record on appeal, we do not
consider them. See Iowa R. App. P. 6.801; In re Marriage of Keith, 513 N.W.2d 769,
771 (Iowa Ct. App. 1994) (“We are limited to the record before us and any matters
outside the record on appeal are disregarded.”). To the extent his appellate filings are
intended as pro se supplemental briefs, they are denied and stricken because all of his
filings were submitted either before, or more than fifteen days after, his counsel filed her
proof brief. See Iowa R. App. P. 6.901(2)(a). His last filing requests further review if we
affirm. That request is denied as premature. See id. R. 6.1103(1)(a).